Citation Nr: 1216945	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for right eye disability residual to embolic stroke of the right eye, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for clogging of the right carotid artery, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hypertension, embolic stroke and clogging of the right carotid artery.  The Veteran filed a notice of disagreement (NOD) in January 2007.  A statement of the case (SOC) was issued in July 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2008.

The Board notes that the Veteran was previously represented by Disabled American Veterans.  In an October 2007 VA Form 21-22 (Appointment of Individual as Claimant's Representative), the Veteran appointed The American Legion as his representative.  The Board recognizes this change in representation. 

The Board's decision on the claims for service connection for right eye disability residuals to embolic stroke of the right eye, and for clogging of the right carotid artery, each to include as secondary to diabetes mellitus, is set forth below.  The claim for service connection for hypertension, include as secondary to diabetes mellitus, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  While the Veteran asserts that he has vision impairment associated with an embolic stroke of the right eye secondary to his diabetes mellitus , there is no competent evidence to support such assertion; rather, medical evidence supports a finding of branch retinal vein occlusion of the right eye, the residuals for which service connection has already been established.

3.  While testing has revealed clogging of the right carotid artery, such does not constitute a disability for compensation purposes, and no associated disability has been diagnosed. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye disability residual to embolic stroke, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The criteria for service connection for clogging of the right carotid artery, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A February 2006 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2006 letter. 

Post-rating, a January 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2007 letter, and opportunity for the Veteran to respond, the July 2008 SSOC reflects readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records, and the reports of July 2006, August 2006 and December 2007 VA examinations.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no further action on either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3,310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, in October 2006, the provisions of38 C.F.R. § 3.310 were revised insofar as establishing secondary service connection on the basis of aggravation.  However, given the basis for each denial, as noted below, further discussion of the amendment is unnecessary.]

A.  Right Eye Disability Residual to Embolic Stroke

The Veteran contends that he suffered an embolic stroke of the right eye due to his service connected diabetes mellitus; he essentially seeks service connection for  right eye disability residual to claimed embolic stroke. 

However, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for right eye disability residual to embolic stroke is not warranted. 

A November 2005 report from the Veteran's private physician, Dr. Verstraeten, reflects that the Veteran was seen that day for a retinal opinion when he noticed a sudden onset of scotoma in his right eye about a week prior.  Following an eye examination Dr. Verstraeten concluded that the Veteran had suffered a small branch retinal artery occlusion.   

A VA eye examination was performed in July 2006.  The examiner noted that in November 2005, the Veteran had a sudden decrease in vision in the right eye which was diagnosed as a supratemporal branch retinal vein occlusion in the right eye.  The impression was history of branch retinal vein occlusion, right eye.

A January 2007 VA outpatient treatment report reflects that the Veteran reported having a mini stroke of the right eye for which he saw a specialist, Dr. Verstraeten.  The examiner's assessment was stroke in the right eye, resulting in decreased vision.

On VA eye examination in December 2007, it was noted that in November 2005, the Veteran had a sudden decrease in vision in the right eye, which was diagnosed by a retinal specialist as a superotemporal branch retinal vein occlusion.  The impression was branch retinal vein occlusion in the past, right eye, with no foveal involvement.

A January 2008 VA outpatient treatment report reflects that the Veteran reported having a mini-stroke in the right eye in November 2005.  The assessment was embolic stroke to right eye.

The Board notes, at the outset, that service connection for early nonproliferative diabetic retinopathy, bilateral, and cataract of the right eye with history of branch retinal vein occlusion has already been established.  Significantly, notwithstanding the Veteran's assertions, competent, probative evidence simply does not reflect that the Veteran has, or at any time pertinent to this appeal, has had a separate and distinct right eye disability residual to an embolic stroke for which service connection can be granted.  

Medical evidence simply does not support a finding that the Veteran has suffered an  embolic stroke of the right eye, as alleged.  The Veteran has referred to the stroke occurring in November 2005, however, the Veteran' s private physician has confirmed that in November 2005, what the Veteran actually had a small branch retinal artery occlusion. Moreover, VA eye examinations conducted in July 2006 and December 2007 confirm that the November 2005 incident was reflective of a branch retinal vein occlusion of the right eye.  

Also, while VA outpatient treatment reports note a history of  stroke in the right eye, such notations appear to merely denote the Veteran's own reported history.  However, as noted, the medical evidence of record does not support the Veteran's contentions of having suffered an embolic stroke of the right eye.  Rather, as noted above, the medical evidence indicates that what the Veteran refers to a "stroke of the right eye" is actually a branch retinal vein occlusion-suffered  he suffered in November 2005-for which service connection has already been established.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that, fundamentally, the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Clogging of Right Carotid Artery

Considering the pertinent evidence in light of the governing legal authority, the Board also finds that the claim for service connection for clogging of right carotid artery is not warranted. 

A private carotid Doppler study performed in December 2005 revealed a small amount of plaque in both bifurcations consisting of heterogeneous and hard plaque without vascular narrowing.  

On VA examination in August 2006, the Veteran was diagnosed as having clogging of the right carotid artery.  The examiner indicated that this condition would be a culmination of diabetes and smoking and opined that it was at least as likely as not that the partial occlusion of the carotid artery is secondary to the diabetes.  

On review, the Board finds that while the medical evidence establishes that testing has revealed some clogging of the right carotid artery, such is only a clinical finding and is not, in and of itself, a disability.  In this case there is no evidence that there any disability associated with clogging of the right carotid artery.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d a 1353; Brammer, 3 Vet. App. at 225.  

The Board notes the VA examiner's suggestion that there is an association between the clogging of the right carotid artery and the Veteran's service-connected diabetes mellitus.  Such appears to raise the matter of secondary service connection in the context of this claim.  Even if so, however, such opinion does not change the fact that, in this case, there simply is s no disability upon which to predicate an award of service connection-on any basis. 

C.  Both Claims

In addition to the medical evidence, in adjudicating each claim, Board has considered the Veteran's assertions, along with those advanced by his representative, on his behalf.  However, to whatever extent these assertions are offered in an attempt to establish a current diagnosis of a distinct right eye disability residual to an embolic stroke for which service connection may be granted, and/or a current disability manifested by clogging of the right carotid artery, such attempts must fail.  The matters current disability (and, if so, medical nexus) upon which these claims turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on any such medical matter. See, e.g.,  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a right eye disability residual to embolic stroke and for clogging of the right carotid artery must be denied.  In reaching the conclusions to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right eye disability residual to embolic stroke, to include as secondary to service-connected diabetes mellitus, is denied. 

Service connection for clogging of the right carotid artery, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for hypertension is warranted.

The evidence reveals that the Veteran is currently diagnosed with hypertension.  The Veteran contends that the hypertension is secondary to his service-connected diabetes mellitus.  

A VA examination was performed in March 2005.  The examiner concluded that currently there was no evidence of diabetic nephropathy and therefore the hypertension was not secondary to his diabetes mellitus.  Moreover, while the Veteran was diagnosed with hypertension on VA examination in August 2006, the examiner also reported that "hypertension is not found and is secondary to diabetes."  The Board notes that while the August 2006 VA examiner's conclusion appears to be a typographical error, the examiner appears to conclude that hypertension is not secondary to the Veteran's diabetes mellitus.  Thus, while both examiners appear to address causation, neither examiner addresses whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2011).  Accordingly, the Board finds that a new opinion that covers all theories of entitlement (i.e., causation and aggravation) and relevant evidence must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).      

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the Pittsburgh VA Medical Center (VAMC), dated through January 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection hypertension, to include as secondary to diabetes mellitus.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate VA physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater likelihood) that the Veteran's hypertension (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


